CRICHTON, J.,
additionally concurs and assigns reasons.
Iil agree with the majority’s decision to deny the writ, though I write separately to convey that I share Chief Judge Chehar-dy’s concerns regarding the implications of La. R.S. 32:900(L), namely that it seems to conflict with our public policy of financially protecting innocent motorists. However, and as noted in Chief Judge Chehardy’s dissent, this Court has opined in the past that Subsection L violates public policy1, and the legislature, in response, elected to maintain the statute’s viability. Therefore, though I personally feel a level- of discomfort with La. R.S. 32:900(L) for the reasons above and contained in Chief Judge Chehardy’s dissent, I recognize that the legislature has spoken on this issue and I honor its wisdom. Moreover, the plaintiffs are not without a remedy: they maintain their rights against the alleged tortfeasors individually.

. Williams v. U.S. Agencies Casualty Insurance Company, Inc., 00-1693 (La.2/21/01), 779 So.2d 729.